Citation Nr: 0923791	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiomyopathy, 
including as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1978 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

By a June 2006 statement, the Veteran withdrew claims for 
increased ratings for vertigo and bilateral hearing loss that 
he had appealed.  The Board finds that the appeal of these 
claims has been properly withdrawn.  See 38 C.F.R. § 20.204 
(2008).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.

At the hearing, the Veteran submitted new evidence in the 
form of medical records, which relate to the issue on appeal.  
The Veteran specifically waived his right to have the RO 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2008).  

(The Board notes that the RO issued a statement of the case 
on the questions of entitlement to an increased rating for 
otitis media and entitlement to a total disability rating 
based on individual unemployability.  This was done a few 
days before the Board's hearing.  No substantive appeal was 
of record at the time of the hearing and none is of record in 
the file presently available to the Board.)


FINDING OF FACT

The Veteran's cardiomyopathy likely has been caused by his 
service-connected otitis media.


CONCLUSION OF LAW

The Veteran's cardiomyopathy is proximately due to his 
service-connected otitis media.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has cardiomyopathy that is 
related to his military service, including as secondary to 
his service-connected otitis media.  His STRs are of record 
and show no complaints of, or treatment for, any heart 
condition.  

Of record are numerous VA treatment records dated from 
February 1985 to October 2008.  The first diagnosis of 
cardiomyopathy in the records was dated in December 1989.  
The Veteran has been service connected for otitis media since 
1985.  VA treatment records show that the Veteran has 
continued to be treated for his cardiomyopathy.  

A VA medical record dated in September 2005 reveals that of 
interesting note, the Veteran had had chronic otitis media 
since 1984.  The record indicates that viral/bacterial 
cardiomyopathy was a very likely possibility.

A letter from a VA physician dated in July 2007 shows that 
the Veteran's cardiomyopathy appeared to be more likely than 
not due to a viral/bacterial etiology.  The record reveals 
that a myocardial perfusion study performed in August 2005 
failed to show any signs of ischemia, or lack of blood flow 
to the heart, which could have caused the cardiomyopathy.  
The Veteran's blood pressures were noted to have always been 
well controlled; it was thus concluded that it was unlikely 
that the Veteran had hypertensive cardiomyopathy.  The 
Veteran did not, nor ever did, consume alcoholic beverages to 
excess; thus alcoholic cardiomyopathy was also considered an 
unlikely diagnosis.  The physician noted that the Veteran had 
a history of chronic otitis media dating back to 1984.  Given 
the lack of other reasonable etiologies for the Veteran's 
cardiomyopathy, the physician opined that it appeared more 
likely than not that the same viral/bacterial agents that 
caused the Veteran's chronic otitis media caused his 
viral/bacterial induced cardiomyopathy.  

The Veteran was afforded a VA examination in July 2007.  The 
Veteran's claims file was reviewed.  The examiner provided an 
exhaustive review of the Veteran's medical history.  The 
Veteran reported that he was diagnosed with cardiomyopathy in 
1989 or 1990.  He was not aware of any diagnosis of coronary 
artery disease (CAD) and had never had a myocardial 
infarction.  He reported that he was diagnosed with sleep 
apnea around the same time as the cardiomyopathy.  The 
Veteran reported having diabetes mellitus and no 
hypertension.  He reported that he used alcohol occasionally, 
once per month and was a weekend drinker.  He denied heavy 
alcohol use in the past.  The Veteran was diagnosed with 
cardiomyopathy.  The examiner opined that it was less likely 
than not that the viral/bacterial cardiomyopathy/CAD was 
caused solely by a service-connected otitis media.  The 
examiner's rationale was that the Veteran had an idiopathic 
dilated cardiomyopathy.  The examiner explained that in a 
study of 1230 patients with initially unexplained 
cardiomyopathy, nine percent were determined to be due to 
myocarditis and 50 percent remained idiopathic.  He noted 
that the Veteran had longstanding obesity.  He further 
explained that in a heart study, 11 percent of cases of heart 
failure in men could be attributed to obesity alone.  The 
examiner indicated that the Veteran's sleep apnea could have 
been a contributing factor as well.  The examiner concluded 
that in light of the above, it would be purely speculative to 
attribute the Veteran's cardiomyopathy to an infectious 
source, and in particular to his ear infections.  

A VA medical record dated in October 2007 from the same 
physician who provided the July 2007 letter indicates that in 
order to link the Veteran's ear infections with the 
congestive heart failure, the Veteran needed to have been 
hospitalized for the ear infections and acute shortness of 
breath prior to being diagnosed with congestive heart 
failure.  The record refers to a July 2005 progress note 
where the Veteran was hospitalized for pneumonia and ear 
infection.  The record indicates that while the progress note 
has the diagnoses needed, the timing did not help the 
Veteran's case.

The Veteran testified at his hearing that he had pneumonia in 
1981 and that his ears drained.  He testified that it was 
documented in his STRs, which were on microfiche.  (The 
Veteran did not have a copy of those records.)  He testified 
that he had problems with running in service in that he would 
get out of breath due to his heart enlargement.  The Veteran 
testified that he waived his discharge examination because he 
was overweight.  He testified that he was overweight because 
he could not run.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the Veteran's claim that his cardiomyopathy is 
secondary to service-connected otitis media, any disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Here, the evidence shows that the Veteran has cardiomyopathy.  
The VA treatment records show that the first diagnosis of 
cardiomyopathy was in 1989.  The Veteran has been service 
connected for otitis media since 1985.  The Veteran credibly 
testified about having pneumonia in service and difficulty 
running.  There is also evidence that at least once clinician 
opined that the same viral/bacterial agents which caused the 
Veteran's chronic otitis media caused his viral/bacterial 
induced cardiomyopathy.  

The VA examiner opined that it was less likely than not that 
the viral/bacterial cardiomyopathy/CAD was caused solely by a 
service-connected otitis media.  However this opinion is 
contradicted by a letter dated in July 2007 from the 
aforementioned VA physician.  The July 2007 letter indicated 
that the same viral/bacterial agents which caused the 
Veteran's chronic otitis media caused his viral/bacterial 
induced cardiomyopathy.  Additionally, a VA medical record 
dated in September 2005 reveals that of interesting note, the 
Veteran had had chronic otitis media since 1984.  The record 
indicates that viral/bacterial cardiomyopathy was also a very 
likely possibility.  While this record does not contain the 
opinion that the Veteran's cardiomyopathy is related to his 
otitis media, it does appear to suggest that there may be a 
connection between the two disabilities.  Although the 
October 2007 notation in the treatment reports suggests that 
the evidence was not exactly what the physician who provided 
the favorable opinion thought it was, there is also some 
support for the fact that the Veteran indeed had infections 
due to otitis media that preceded the onset of heart trouble, 
just as the physician opined in her letter.

Given that the medical nexus evidence is of relatively equal 
evidentiary weight, the Board concludes that the evidence is 
in relative equipoise, and according the Veteran the benefit-
of the-doubt, the Board finds that an award of service 
connection on a secondary basis is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  Under the benefit-of-the-doubt standard, 
when a Veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra, at 54.  The Board has considered the doctrine of 
reasonable doubt, and finds that the record provides at least 
an approximate balance of negative and positive evidence on 
the medical nexus question of the Veteran's cardiomyopathy 
and service-connected otitis media.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's cardiomyopathy was at least as 
likely as not caused by his otitis media.  


ORDER

Entitlement to service connection for cardiomyopathy caused 
by service-connected otitis media is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


